Exhibit 10.1

 

THIS WARRANT AND THE SECURITIES PURCHASABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS, UNLESS
AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

 

STEADYMED LTD.

 

WARRANT

 

dated as of August [·], 2016

 

THIS CERTIFIES THAT, for value received, [·] or its successors or permitted
assigns (such Person and such successors and assigns each being the “Warrant
Holder” with respect to the Warrant held by it), at any time and from time to
time on any Business Day on or prior to 5:00 p.m. (New York City time), on the
Expiration Date (as herein defined), is entitled (a) to subscribe for the
purchase from SteadyMed Ltd., an Israeli incorporated company (the “Company”),
[·] Shares at a price per Share equal to the Exercise Price (as herein defined),
and (b) to the other rights set forth herein; provided that the number of Shares
issuable upon any exercise of this Warrant and the Exercise Price shall be
adjusted and readjusted from time to time in accordance with Section 5; and
provided further that the number of Shares issuable upon any exercise of this
Warrant are subject to certain limitations in accordance with Section 2(a). By
accepting delivery hereof, the Warrant Holder agrees to be bound by the
provisions hereof.

 

IN FURTHERANCE THEREOF, the Company irrevocably undertakes and agrees for the
benefit of the Warrant Holder as follows:

 

Section 1.                                           Definitions and
Construction.

 

(a)                                 Certain Definitions. As used herein (the
following definitions being applicable in both singular and plural forms):

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person.

 

“Appraised Value” means at any time the fair market value thereof determined in
good faith by the Board of Directors of the Company as of a date which is within
ten (10) days of the date as of which the determination is to be made, subject
to the rights of the Requisite Holders pursuant to Section 5(n).

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

 

“Closing Price” means, for any trading day with respect to a Share, (a) the last
reported sale price on such day on the principal national securities exchange on
which the Shares are listed or admitted to trading or, if no such reported sale
takes place on any such day, the average of the closing bid and asked prices
thereon, as reported in The Wall Street Journal, or (b) if such Shares shall not
be listed or admitted to trading on a national securities exchange, the last
reported sales price on the NASDAQ National Market System or, if no such
reported sale takes place on any such day, the average of the closing bid and
asked prices thereon, as reported in The Wall Street Journal, or (c) if such
Shares shall not be quoted on such National Market System nor listed or admitted
to trading on a national securities exchange, then the average of the closing
bid and asked prices, as reported by The Wall Street Journal for the
over-the-counter market; provided that if clause (a), (b), or (c) applies and no
price is reported in The Wall Street Journal for any trading day, then the price
reported in The Wall Street Journal for the most recent prior trading day shall
be deemed to be the price reported for such trading day. The Closing Price with

 

1

--------------------------------------------------------------------------------


 

respect to a Share shall be adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.

 

“Commission” means the Securities and Exchange Commission or any other Federal
agency administering the Securities Act at the time.

 

“Exchange Act” means the Securities Exchange Act of 1934, or any successor
Federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Exercise Amount” means for any number of Warrant Shares as to which this
Warrant is being exercised the product of (i) such number of Warrant Shares
times (ii) the Exercise Price.

 

“Exercise Price” means $3.5995 per Warrant Share, as adjusted from time to time
pursuant to Section 5.

 

“Expiration Date” means August 2, 2021.

 

“Initial Holder” means [·].

 

“Market Price” on any day means (a) the unweighted average of the daily Closing
Prices per Share for the twenty (20) consecutive trading days prior to such date
or (b) if clauses (a), (b) and (c) of the definition of “Closing Price” are
inapplicable, then the Appraised Value as of such day shall apply; provided that
for purposes of the application of Section 5(b) to a Share Distribution pursuant
to a public offering registered under the Securities Act, “Market Price” means
the Closing Price per Share for the trading day preceding the effective date of
the registration statement with respect to such public offering (or in the case
of an initial public offering, the price per Share in such offering); and
provided further that that for purposes of the application of Section 5(b) to a
Share Distribution consisting solely of equity awards and options under the
Company’s board and shareholder approved equity incentive plans, “Market Price”
means the Closing Price per Share for the date of such grant.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Requisite Holders” means at any time, holders of Warrant Shares and Warrants
representing at least a majority of the Warrant Shares outstanding or issuable
upon the exercise of all the outstanding Warrants (without regard to any
limitations on exercise).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
Federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Shares” means the Company’s currently authorized common stock, New Israeli
Shekels 0.01 par value, and stock of any other class or other consideration into
which such currently authorized capital stock may hereafter have been changed.

 

“Warrant” means, as the context requires, this warrant and any successor warrant
or warrants issued upon a whole or partial transfer or assignment of any such
Share purchase warrant or of any such successor warrant.

 

“Warrant Shares” means the number of Shares issued or issuable upon exercise of
this Warrant as set forth in the introduction hereto, as adjusted from time to
time pursuant to Section 5, or in the case of other Warrants, issuable upon
exercise of those Warrants.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Accounting Terms and Determinations. Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with generally accepted accounting principles. When used herein, the
term “financial statements” shall include the notes and schedules thereto.
References to fiscal periods are to fiscal periods of the Company.

 

(c)                                  Computation of Time Periods. With respect
to the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding.” Periods of days shall be counted in calendar days
unless otherwise stated.

 

(d)                                 Construction. Unless the context requires
otherwise, references to the plural include the singular and to the singular
include the plural, references to any gender include any other gender, the part
includes the whole, the term “including” is not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Warrant refer to this Warrant as a whole and not to any
particular provision of this Warrant. Section, subsection, clause, exhibit and
schedule references are to this Warrant, unless otherwise specified. Any
reference to this Warrant includes any and all permitted alterations,
amendments, changes, extensions, modifications, renewals, or supplements thereto
or thereof, as applicable.

 

(e)                                  Exhibits and Schedules. All of the exhibits
and schedules attached hereto shall be deemed incorporated herein by reference.

 

(f)                                   No Presumption Against Any Party. Neither
this Warrant nor any uncertainty or ambiguity herein or therein shall be
construed or resolved using any presumption against any party hereto or thereto,
whether under any rule of construction or otherwise. On the contrary, this
Warrant has been reviewed by each of the parties and their counsel and, in the
case of any ambiguity or uncertainty, shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of all parties hereto.

 

Section 2.                                           Exercise of Warrant.

 

(a)                                 Exercise Requirements.

 

(i)                                     Notice of Exercise and Payment. The
Warrant Holder may exercise this Warrant in whole or in part, at any time or
from time to time on any Business Day on or prior to the Expiration Date, by
delivering to the Company a duly executed notice (a “Notice of Exercise”) in the
form of Exhibit A and by payment to the Company of the Exercise Price per
Warrant Share, at the election of the Warrant Holder, either (a) by wire
transfer of immediately available funds to the account of the Company in an
amount equal to the Exercise Amount, (b) by receiving from the Company the
number of Warrant Shares equal to (i) the number of Warrant Shares as to which
this Warrant is being exercised minus (ii) the number of Warrant Shares having a
value, based on the Closing Price on the trading day immediately prior to the
date of such exercise (or if there is no such Closing Price, then based on the
Appraised Value as of such day), equal to the Exercise Amount, or (c) any
combination of the foregoing. The Company acknowledges that the provisions of
clause (b) are intended, in part, to ensure that a full or partial exchange of
this Warrant pursuant to such clause (b) will qualify as a conversion, within
the meaning of paragraph (d)(3)(iii) of Rule 144 under the Securities Act, and
the holding period for the Warrant Shares shall be deemed to have commenced on
the date this Warrant was originally issued to the Warrant Holder. At the
request of any Holder, the Company will accept reasonable modifications to the
exchange procedures provided for in this Section in order to accomplish such
intent. For all purposes of this Warrant (other than this Section 2(a)(i)), any
reference herein to the exercise of this Warrant shall be deemed to include a
reference to the exchange of this Warrant into Shares in accordance with the
terms of clause (b).

 

3

--------------------------------------------------------------------------------


 

(ii)                                  Limitations on Exercise. Notwithstanding
any provisions herein to the contrary, the Holder shall not be entitled to
exercise this Warrant for a number of Warrant Shares in excess of that number of
Warrant Shares which, upon giving effect to such exercise, would cause the
aggregate number of Company’s securities beneficially owned by the Holder to
exceed 24.9% or 44.9% of the outstanding share capital of the Company following
such exercise (excluding, for the avoidance of doubt, any shares such Holder may
be deemed to beneficially own by reason of holding any Warrants that have not
yet been exercised and are not proposed to be exercised at such time of
determination)(the “Cap”). The limitation described in the previous sentence
will only apply to the extent that exceeding the Cap will trigger a shareholder
vote or regulatory approval under Israeli law, but only to the extent that no
such shareholder vote or regulatory approval has already been obtained. In the
event that the Company has publicly disclosed that it intends to effect a
Corporate Reorganization, if requested by the Requisite Holders, the Company
shall seek shareholder approval to exceed the Cap. Except as set forth in the
preceding sentence, for purposes of this Section, beneficial ownership shall be
calculated in accordance with the Israeli Companies Law and Section 13(d) of the
Exchange Act, and “group” shall have the meaning set forth in Section 13(d) of
the Exchange Act (any such persons or entities with whom the Warrant Holder
shall constitute a “group” with respect to the Shares, collectively, the
“Attributable Parties”). Notwithstanding the foregoing, to the extent the Cap
applies, the determination of whether this Warrant is exercisable (in relation
to other securities owned by such Holder) and of which portion of this Warrant
is exercisable shall be in the sole discretion of Company. For purposes of
determining the number of outstanding Shares the Warrant Holder may acquire upon
the exercise of this Warrant without exceeding the Cap, the Warrant Holder may
rely on the number of outstanding Shares as reflected in (x) the Company’s most
recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report
on Form 8-K or other public filing with the Commission, as the case may be,
(y) a more recent public announcement by the Company or (z) any other written
notice by the Company, if any, setting forth the number of Shares outstanding
(the “Reported Outstanding Share Number”). For purposes of the foregoing, the
aggregate number of Shares beneficially owned by the Warrant Holder and the
other Attributable Parties shall include the number of Shares held by the
Warrant Holder and all other Attributable Parties plus the number of Shares
issuable upon exercise of this Warrant with respect to which the determination
of such sentence is being made, but shall exclude Shares which would be issuable
upon (A) exercise of the remaining, unexercised portion of this Warrant
beneficially owned by the Warrant Holder or any of the other Attributable
Parties and (B) exercise or conversion of the unexercised or unconverted portion
of any other securities of the Company (including, without limitation, any
convertible notes or convertible preferred stock or warrants, including other
Warrants) beneficially owned by the Warrant Holder or any other Attributable
Party subject to a limitation on conversion or exercise analogous to the
limitation contained in this clause (ii). In any case, the number of outstanding
Shares shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Warrant Holder and any
other Attributable Party since the date as of which the Reported Outstanding
Share Number was reported. Upon the written request of the Holder, the Company
shall within three trading days confirm in writing (including by electronic
mail) to the Holder: (i) the number of Company’s Shares then outstanding,
(ii) the Company’s determination of the attainment of the Cap, and (iii) the
limitation to exercise hereunder, with respect to which portion of the Warrant
is exercisable pursuant to this provision. Any number of Warrant Shares that may
not be exercisable because of this Section 2(a)(ii) shall be exercisable at such
other time when the exercise thereof shall not cause the number Company’s
securities beneficially owned by the Holder to exceed the Cap in accordance with
this Section 2(a)(ii); provided that such exercise is before the Expiration
Date.

 

(iii)                               [FOR ORBIMED ENTITIES ONLY: In addition to
clause (ii) above and not withstanding anything herein to the contrary, the
Company shall not effect the exercise of any portion of this Warrant, and the
Warrant Holder shall not have the right to exercise any portion of this Warrant,
pursuant to the terms and conditions of this Warrant and any such exercise shall
be null and void and treated as if never made, to the extent that after giving
effect to such exercise, the Holder and its Attributable Parties would
beneficially own in excess of 19.95% (the “Holder Cap”) of the Shares
outstanding immediately after giving effect to such exercise. For purposes of
the foregoing sentence, the aggregate number of Shares beneficially owned by the
Warrant Holder and the other Attribution Parties

 

4

--------------------------------------------------------------------------------


 

shall include (x) the number of Shares held by the Warrant Holder and all other
Attribution Parties, plus (y) prior to September 30, 2017, the maximum number of
Shares issuable to the Holder and the other Attribution Parties at the Second
Closing under the Subscription Agreement assuming the Second Price (as defined
in the Subscription Agreement) equals the Initial Price (as defined in the
Subscription Agreement), plus (z) the number of Shares issuable upon exercise of
this Warrant with respect to which the determination of such sentence is being
made, but shall exclude Shares which would be issuable upon (A) exercise of the
remaining, unexercised portion of this Warrant beneficially owned by the Warrant
Holder or any of the other Attribution Parties and (B) exercise or conversion of
the unexercised or unconverted portion of any other securities of the Company
(including, without limitation, any convertible notes or convertible preferred
stock or warrants, including other Warrants) beneficially owned by the Warrant
Holder or any other Attribution Party subject to a limitation on conversion or
exercise analogous to the limitation contained in this clause (iii). For
purposes of clauses (ii) and (iii) of this Section 2, beneficial ownership shall
be calculated in accordance with Section 13(d) of the 1934 Act. In any case, the
number of outstanding Shares shall be determined after giving effect to the
conversion or exercise of securities of the Company, including this Warrant, by
the Warrant Holder and any other Attribution Party since the date as of which
the Reported Outstanding Share Number was reported.]

 

(iii)                               [FOR FEDERATED ENTITIES ONLY: In addition to
clause (ii) above and not withstanding anything herein to the contrary, the
Company shall not effect the exercise of any portion of this Warrant, and the
Warrant Holder shall not have the right to exercise any portion of this Warrant,
pursuant to the terms and conditions of this Warrant and any such exercise shall
be null and void and treated as if never made, to the extent that after giving
effect to such exercise, the Holder and its Attributable Parties would
beneficially own in excess of 19.5% (the “Holder Cap”) of the Shares outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of Shares beneficially owned by the Warrant
Holder and the other Attribution Parties shall include (x) the number of Shares
held by the Warrant Holder and all other Attribution Parties, plus (y) prior to
September 30, 2017, the maximum number of Shares issuable to the Holder and the
other Attribution Parties at the Second Closing under the Subscription Agreement
assuming the Second Price (as defined in the Subscription Agreement) equals the
Initial Price (as defined in the Subscription Agreement), plus (z) the number of
Shares issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude Shares which
would be issuable upon (A) exercise of the remaining, unexercised portion of
this Warrant beneficially owned by the Warrant Holder or any of the other
Attribution Parties and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants,
including other Warrants) beneficially owned by the Warrant Holder or any other
Attribution Party subject to a limitation on conversion or exercise analogous to
the limitation contained in this clause (iii). For purposes of clauses (ii) and
(iii) of this Section 2, beneficial ownership shall be calculated in accordance
with Section 13(d) of the 1934 Act. In any case, the number of outstanding
Shares shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Warrant Holder and any
other Attribution Party since the date as of which the Reported Outstanding
Share Number was reported.]

 

(iii)                               [FOR DEERFIELD ENTITIES ONLY: In addition to
clause (ii) above and not withstanding anything herein to the contrary, the
Company shall not effect the exercise of any portion of this Warrant, and the
Warrant Holder shall not have the right to exercise any portion of this Warrant,
pursuant to the terms and conditions of this Warrant and any such exercise shall
be null and void and treated as if never made, to the extent that after giving
effect to such exercise, the Holder and its Attributable Parties would
beneficially own in excess of 9.99% (the “Holder Cap”) of the Shares outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of Shares beneficially owned by the Warrant
Holder and the other Attribution Parties shall include the number of Shares held
by the Warrant Holder and all other Attribution Parties plus the number of
Shares issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude Shares which
would be issuable upon (A) exercise of the remaining, unexercised portion of
this Warrant beneficially owned by the Warrant Holder or any of the

 

5

--------------------------------------------------------------------------------


 

other Attribution Parties and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants,
including other Warrants) beneficially owned by the Warrant Holder or any other
Attribution Party subject to a limitation on conversion or exercise analogous to
the limitation contained in this clause (iii). For purposes of clauses (ii) and
(iii) of this Section 2, beneficial ownership shall be calculated in accordance
with Section 13(d) of the 1934 Act. In any case, the number of outstanding
Shares shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Warrant Holder and any
other Attribution Party since the date as of which the Reported Outstanding
Share Number was reported.]

 

(b)                                 Effectiveness and Delivery. The Company
shall in accordance with such Notice of Exercise, (i) as soon as practicable but
not later than three Business Days after the Company shall have received such
Notice of Exercise and payment, execute an electronic delivery of the Warrant
Shares to the Holder’s account at the Depository Trust Company (“DTC”) or a
similar organization, or (ii) as soon as practicable but not later than five
Business Days after the Company shall have received such Notice of Exercise and
payment, execute and deliver or cause to be executed and delivered a certificate
or certificates representing, the number of Shares specified in such Notice of
Exercise, free of restrictive legends, issued in the name of the Warrant Holder
or in such other name or names of any Person or Persons designated in such
Notice of Exercise, unless in the case of clause (i) and (ii) a registration
statement covering the resale of the Warrant Shares and naming the Holder as a
selling stockholder thereunder is not then effective or the Shares are not
freely transferable without volume and manner of sale restrictions pursuant to
Rule 144 under the Securities Act, in which case the Company shall record, in
book entry, or at the request of the Holder, deliver a physical certificate, the
Shares issuable upon such exercise with appropriate restrictive legend (with the
delivery requirement for physical stock certificate(s) moved to not later than
five Business Days after the Company shall have received such Notice of Exercise
and payment). If the Warrant Shares are to be issued free of all restrictive
legends, the Company shall, upon the written request of the Warrant Holder, use
its reasonable best efforts to deliver, or cause to be delivered, Warrant Shares
hereunder electronically through DTC or another established clearing corporation
performing similar functions, if available. This Warrant shall be deemed to have
been exercised and such Share certificate or certificates, or such book entry or
book entries, shall be deemed to have been issued, and the Warrant Holder or
other Person or Persons designated in such Notice of Exercise shall be deemed
for all purposes to have become a holder of record of Shares, all as of the date
that such Notice of Exercise and payment shall have been received by the
Company. To the maximum extent permitted by law, the Company’s obligations to
issue and deliver Warrant Shares in accordance with and subject to the terms
hereof are not conditioned upon or impaired by any action or inaction by the
Warrant Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Warrant Holder or any other
Person of any obligation to the Company or any violation or alleged violation of
law by the Warrant Holder or any other Person, and irrespective of any other
circumstance that might otherwise limit such obligation of the Company to the
Warrant Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit the Warrant Holder’s right to pursue any other remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates, or record book entries, representing the
Warrant Shares issuable upon exercise of the Warrant as required pursuant to the
terms hereof.

 

(c)                                  Surrender of Warrant. The Warrant Holder
shall surrender this Warrant to the Company when it delivers the Notice of
Exercise, and in the event of a partial exercise of the Warrant, the Company
shall execute and deliver to the Warrant Holder, at the time the Company
delivers the Share certificate or certificates, or records a book entry or book
entries, for Shares issued pursuant to such Notice of Exercise, a new Warrant
for the unexercised portion of the Warrant, but in all other respects identical
to this Warrant.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Legend. Each certificate or book entry for
Warrant Shares issued upon exercise of this Warrant, unless at the time of
exercise such Warrant Shares are registered under the Securities Act, shall bear
the following legend:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.

 

Any certificate or book entry for Warrant Shares issued at any time in exchange
or substitution for any Shares, a certificate or book entry for which bears such
legend (unless at that time such Warrant Shares are registered under the
Securities Act), shall also bear such legend unless, in the written opinion of
counsel selected by the holder of such certificate or book entry (who may be an
employee of such holder), which counsel and opinion shall be reasonably
acceptable to the Company, the Warrant Shares represented thereby need no longer
be subject to restrictions on resale under the Securities Act.

 

(e)                                  Fractional Shares. The Company shall not be
required to issue fractions of Shares upon an exercise of the Warrant. If any
fraction of a Share would, but for this restriction, be issuable upon an
exercise of the Warrant, in lieu of delivering such fractional Share, the
Company shall pay to the Warrant Holder, in cash, an amount equal to the same
fraction times the Closing Price on the trading day immediately prior to the
date of such exercise (or if there is no such Closing Price, then based on the
Appraised Value as of such day).

 

(f)                                   Expenses and Taxes. The Company shall pay
all expenses, taxes and owner charges payable in connection with the
preparation, issuance and delivery of certificates or recordation of book
entries for the Warrant Shares and any new Warrants, except that if the
certificates or book entries for the Warrant Shares or the new Warrants are to
be registered in a name or names other than the name of the Warrant Holder,
funds sufficient to pay all transfer taxes payable as a result of such transfer,
shall be paid by the Warrant Holder at the time of its delivery of the Notice of
Exercise or promptly upon receipt of a written request by the Company for
payment.

 

(g)                                  Automatic Cashless Exercise. To the extent
that there has not been an exercise by the Warrant Holder pursuant to
Section 2(a) hereof, any portion of the Warrant that remains unexercised shall
be exercised automatically in whole (not in part), upon the Expiration Date.
Payment by the Warrant Holder upon such automatic exercise shall be in the form
of the Warrant Holder receiving from the Company the number of Warrant Shares
equal to (i) the number of Warrant Shares as to which this Warrant is being
automatically exercised minus (ii) the number of Warrant Shares having a value,
based on the Closing Price on the trading day immediately prior to the date of
such automatic exercise (or if there is no such Closing Price, then based on the
Appraised Value as of such day), equal to the Exercise Amount.

 

(h)                                 Buy-In. If by the close of the third
(3rd) Business Day after delivery of a Notice of Exercise and the payment of the
aggregate exercise price for all or any part of this Warrant, the Company fails
to deliver the Warrant Shares to the Warrant Holder in the manner required
pursuant to Section 2(b), and if after such third (3rd) Business Day and prior
to the receipt of such Warrant Shares, the Warrant Holder purchases (in an open
market transaction or otherwise) Shares to deliver in satisfaction of a sale by
the Warrant Holder of the Warrant Shares which the Warrant Holder anticipated
receiving upon such exercise (a “Buy-In”), then the Company shall, within three
(3) Business Days after the Warrant Holder’s request and in the Warrant Holder’s
sole discretion, either (1) pay in cash to the Warrant Holder an amount equal to
the Warrant Holder’s total purchase price (including brokerage commissions, if
any) for the Shares so purchased, at which point the Company’s obligation to
deliver such Warrant Shares shall terminate or (2) promptly honor its obligation
to deliver to the Warrant Holder the Warrant Shares in the manner required
pursuant to Section 2(b), under the name of the Warrant Holder, representing
such

 

7

--------------------------------------------------------------------------------


 

Warrant Shares and pay cash to the Warrant Holder in an amount equal to the
excess (if any) of the Warrant Holder’s total purchase price (including
brokerage commissions, if any) for the Shares so purchased in the Buy-In over
the product of (A) the number of Shares purchased in the Buy-In, times (B) the
Closing Price of a Share on the Exercise Date; provided that if the Warrant
Holder requests physical certificate(s) pursuant to Section 2(b), then all
deadlines in this Section 2(h) shall change from the third (3rd) Business Day to
the fifth (5th) Business Day.

 

Section 3.                                           Investment Representation.
By accepting the Warrant, the Warrant Holder represents that it is acquiring the
Warrant for its own account for investment purposes and not with the view to any
sale or distribution, that the Warrant Holder will not offer, sell or otherwise
dispose of the Warrant or the Warrant Shares except under circumstances as will
not result in a violation of applicable securities laws, and that the Warrant
Holder is an “accredited investor” as that term is defined in Rule 501 under the
Securities Act.

 

Section 4.                                           Validity of Warrant and
Issuance of Shares.

 

(a)                                 The Company represents and warrants that
this Warrant has been duly authorized, is validly issued, and constitutes the
valid and binding obligation of the Company.

 

(b)                                 The Company further represents and warrants
that on the date hereof it is duly authorized and reserved, and the Company
hereby agrees that it will at all times until the Expiration Date have duly
authorized and reserved, such number of Shares as will be sufficient to permit
the exercise in full of the Warrant, and that all such Shares are and will be
duly authorized and, when issued upon exercise of the Warrant, will be validly
issued, fully paid and non-assessable, and free and clear of all security
interests, claims, liens, equities and other encumbrances.

 

Section 5.                                           Antidilution Provisions.
The Exercise Price in effect at any time, and the number of Warrant Shares that
may be purchased upon any exercise of the Warrant, shall be subject to change or
adjustment as follows:

 

(a)                                 Share Reorganization. If the Company shall
subdivide its outstanding Shares into a greater number of Shares, by way of a
stock split, stock dividend or otherwise, or consolidate its outstanding Shares
into a smaller number of Shares (any such event being herein called a “Share
Reorganization”), then (i) the Exercise Price shall be adjusted, effective
immediately after the effective date of such Share Reorganization, to a price
determined by multiplying the Exercise Price in effect immediately prior to such
effective date by a fraction, the numerator of which shall be the number of
Shares outstanding on such effective date before giving effect to such Share
Reorganization and the denominator of which shall be the number of Shares
outstanding after giving effect to such Share Reorganization, and (ii) the
number of Shares subject to purchase upon exercise of this Warrant shall be
adjusted, effective at such time, to a number determined by multiplying the
number of Shares subject to purchase immediately before such Share
Reorganization by a fraction, the numerator of which shall be the number of
Shares outstanding after giving effect to such Share Reorganization and the
denominator of which shall be the number of Shares outstanding immediately
before giving effect to such Share Reorganization.

 

(b)                                 Share Distribution.

 

(i)                                     If the Company shall issue, sell or
otherwise distribute any Shares (including, for the avoidance of doubt, any
deemed issuance, sale or distribution described in paragraphs (ii) and
(iii) below), other than pursuant to a Share Reorganization (which is governed
by Section 5(a)) (any such event, including any event described in
paragraphs (ii) and (iii) below, being herein called a “Share Distribution”),
for a consideration per Share less than (x) the Market Price immediately prior
to such Share Distribution or (y) the Exercise Price then in effect, then,
effective upon such Share Distribution, the Exercise Price shall be reduced to a
price determined by multiplying the Exercise Price by a fraction, the numerator
of which shall be the sum of (A) the number of Shares outstanding immediately
prior to

 

8

--------------------------------------------------------------------------------


 

such Share Distribution multiplied by the higher of such Market Price and the
Exercise Price, plus (B) the consideration, if any, received by the Company upon
such Share Distribution, and the denominator of which shall be the product of
(1) the total number of Shares outstanding immediately after such Share
Distribution multiplied by (2) the higher of such Market Price and the Exercise
Price. If any Share Distribution shall require an adjustment to the Exercise
Price pursuant to the foregoing provisions of this Section 5(b), including by
operation of paragraph (ii) or (iii) below, then, effective at the time such
adjustment is made, the number of Shares subject to purchase upon exercise of
this Warrant shall be increased to a number determined by multiplying the number
of Shares subject to purchase immediately before such Share Distribution by a
fraction, the numerator of which shall be the Exercise Price in effect
immediately prior to such event and the denominator of which shall be the
Exercise Price as adjusted in accordance with this Section 5(b). The provisions
of this Section 5(b), including by operation of paragraph (ii) or (iii) below,
shall not operate to increase the Exercise Price or reduce the number of Shares
subject to purchase upon exercise of this Warrant.

 

(ii)                                  If the Company shall issue, sell,
distribute or otherwise grant in any manner (including by assumption) any rights
to subscribe for or to purchase, or any warrants or options for the purchase of
Shares or any securities convertible into or exchangeable for Shares (such
rights, warrants or options being herein called “Options” and such convertible
or exchangeable securities being herein called “Convertible Securities”),
whether or not such Options or the rights to convert or exchange any such
Convertible Securities in respect of such Options are immediately exercisable or
exercisable prior to the Expiration Date or thereafter, and the price per Share
for which Shares are issuable upon the exercise of such Options or upon
conversion or exchange of such Convertible Securities in respect of such Options
(determined by dividing (x) the aggregate amount, if any, received or receivable
by the Company as consideration for the granting of such Options, plus the
minimum aggregate amount of additional consideration payable to the Company upon
the exercise of all such Options, plus, in the case of Options to acquire
Convertible Securities, the minimum aggregate amount of additional
consideration, if any, payable upon issuance or sale of such Convertible
Securities and upon the conversion or exchange thereof, by (y) the total maximum
number of Shares issuable upon the exercise of such Options or upon the
conversion or exchange of all such Convertible Securities issuable upon the
exercise of such Options) shall be less than (A) the Market Price immediately
prior to the granting of such Options or (B) the Exercise Price, then, for
purposes of Section 5(b)(i), the total maximum number of Shares issuable upon
the exercise of such Options or upon conversion or exchange of the total maximum
amount of such Convertible Securities issuable upon the exercise of such Options
shall be deemed to have been issued as of the date of granting of such Options
and thereafter shall be deemed to be outstanding and the Company shall be deemed
to have received as consideration of such price per Share, determined as
provided above, therefor. Except as otherwise provided in paragraph (iv) below,
no additional adjustment of the Exercise Price shall be made upon the actual
exercise of such Options or upon conversion or exchange of such Convertible
Securities.

 

(iii)                               If the Company shall issue, sell or
otherwise distribute (including by assumption) any Convertible Securities,
whether or not the rights to exchange or convert thereunder are immediately
exercisable or exercisable prior to the Expiration Date or thereafter, and the
price per Share for which Shares are issuable upon the conversion or exchange of
such Convertible Securities (determined by dividing (x) the aggregate amount
received or receivable by the Company as consideration for the issuance, sale or
distribution of such Convertible Securities, plus the minimum aggregate amount
of additional consideration, if any, payable to the Company upon the conversion
or exchange thereof, by (y) the maximum number of Shares issuable upon the
conversion or exchange of all such Convertible Securities) shall be less than
(A) the Market Price immediately prior to such issuance, sale or distribution or
(B) the Exercise Price, then, for purposes of Section 5(b)(i), the total maximum
number of Shares issuable upon conversion or exchange of all such Convertible
Securities shall be deemed to have been issued as of the date of the issuance,
sale or distribution of such Convertible Securities thereafter shall be deemed
to be outstanding and the Company shall be deemed to have received as
consideration such price per Share, determined as provided above, therefor.
Except as otherwise provided in paragraph (iv) below,

 

9

--------------------------------------------------------------------------------


 

no additional adjustment of the Exercise Price shall be made upon the actual
conversion or exchange of such Convertible Securities.

 

(iv)                              If (x) the purchase price provided for in any
Option referred to in Section 5(b)(ii) or the additional consideration, if any,
payable upon the conversion or exchange of any Convertible Securities referred
to in Sections 5 (b)(ii) or 5(b)(iii) or the rate at which any Convertible
Securities referred to in Sections 5(b)(ii) or 5(b)(iii) are convertible into or
exchangeable for Shares shall change at any time (other than under or by reason
of provisions designed to protect against dilution upon an event which results
in a related adjustment pursuant to this Section 5), or (y) any of such Options
or Convertible Securities shall have terminated, lapsed or expired, the Exercise
Price then in effect shall forthwith be readjusted (effective only with respect
to any exercise of this Warrant after such readjustment) to the Exercise Price
which would then be in effect had the adjustment made upon the issuance, sale,
distribution or grant of such Options or Convertible Securities been made based
upon such changed purchase price, additional consideration or conversion rate,
as the case may be (in the case of any event referred to in clause (x) of this
paragraph (iv)) or had such adjustment not been made (in the case of any event
referred to in clause (y) of this paragraph (iv)).

 

(v)                                 If the Company shall pay a dividend or make
any other distribution upon any capital stock of the Company payable in Shares,
Options or Convertible Securities, other than pursuant to a Share Reorganization
(which is governed by Section 5(a)), then, for purposes of this Section 5(b),
such Shares, Options or Convertible Securities shall be deemed to have been
issued or sold without consideration.

 

(vi)                              If any Shares, Options or Convertible
Securities shall be issued, sold or distributed for cash, the consideration
received therefor shall be deemed to be the amount received by the Company
therefore, less any expenses in excess of reasonable and customary expenses in
connection therewith. If any Shares, Options or Convertible Securities shall be
issued, sold or distributed for a consideration other than cash, the amount of
the consideration other than cash received by the Company shall be deemed to be
the fair market value of such consideration at the time of its receipt by the
Company as determined in good faith by the Board of Directors of the Company,
less any expenses in excess of reasonable and customary expenses incurred in
connection therewith. If any Shares, Options or Convertible Securities shall be
issued in connection with any merger in which the Company is the surviving
entity, the amount of consideration therefore shall be deemed to be the fair
market value of such portion of the assets and business of the non-surviving
entity as shall be attributable to such Shares, Options or Convertible
Securities, as the case may be, at the time of the merger as determined in good
faith by the Board of Directors of the Company (in making such determination the
members of its Board of Directors may give effect to the proposed acquisition
and incorporate the prospects of the performance of the assets and business of
the non-surviving corporation over the twelve (12) month period following the
acquisition, including any reasonably demonstrate synergistic or value enhancing
factors). If any Options shall be issued in connection with the issuance and
sale of other securities of the Company, together comprising one integral
transaction in which no specific consideration is allocated to such Options by
the parties thereto, such Options shall be deemed to have been issued without
consideration.

 

(c)                                  Special Distributions; Above Market
Purchases of Securities.

 

(i)                                     If the Company shall issue or distribute
to any holder or holders of Shares evidences of indebtedness, any other
securities of the Company or any cash, property or other assets (excluding (i) a
Share Reorganization and (ii) a Share Distribution), whether or not accompanied
by a purchase, redemption or other acquisition of Shares (any such nonexcluded
event being herein called a “Special Distribution”), then the Warrant Holder
shall be entitled to a pro-rata Share of such Special Distribution as though the
Warrant Holder had fully exercised this Warrant immediately prior to the record
date for such Special Distribution, and the Company shall pay or distribute such
pro-rata share to the Warrant Holder when paid or distributed to the holders of
the Shares, or the Warrant Holder may at its option decline to accept such
payment or distribution in which case the (x) the Exercise Price shall be

 

10

--------------------------------------------------------------------------------


 

decreased, effective immediately after the effective date of such Special
Distribution, to a price determined by multiplying the Exercise Price then in
effect by a fraction, the numerator of which shall be the Market Price
immediately prior to such effective date less any cash and the then fair market
value, as determined in good faith by the Board of Directors of the Company, of
any evidences of indebtedness, securities or property or other assets issued or
distributed in such Special Distribution with respect to one Share, and the
denominator of which shall be the Market Price immediately prior to such
effective date, and (y) the number of Shares subject to purchase upon exercise
of this Warrant shall be increased to a number determined by multiplying the
number of Shares subject to purchase immediately before such Special
Distribution by a fraction, the numerator of which shall be the Exercise Price
in effect immediately before such Special Distribution and the denominator of
which shall be the Exercise Price in effect immediately after such Special
Distribution. A reclassification of the Shares (other than a change in par
value, or from par value to no par value or from no par value to par value) into
shares of any other class of stock shall be deemed to be a distribution by the
Company to the holders of its Shares of such class of stock and, if the
outstanding Shares shall be changed into a larger or smaller number of Shares as
part of such reclassification, a Share Reorganization.

 

(ii)                                  If, at any time after the date hereof, the
Company or any Subsidiary shall repurchase (a “Repurchase”), by self-tender
offer or otherwise, any securities of the Company at an aggregate repurchase
price that exceeds the aggregate Market Price for the securities repurchased
determined as of the Business Day immediately prior to the earliest of (i) the
date of such Repurchase, (ii) the commencement of an offer to repurchase or
(iii) the public announcement of either (such date being referred to as the
“Determination Date”), then the Exercise Price and the number of Warrant Shares
issuable upon exercise of this Warrant shall be adjusted as follows:

 

(A)                               The Exercise Price shall be reduced to an
amount equal to the product of (A) the Exercise Price in effect immediately
prior to such issuance or sale times (B) a fraction, (I) the numerator of which
shall be (x) the product of (1) the Market Price for the Shares as of the
Determination Date times (2) the number of Shares outstanding immediately
following the consummation of the Repurchase less (y) the Repurchase Premium (as
defined below), and (II) the denominator of which shall be (x) the product of
(1) the Market Price for the Shares as of the Determination Date times (2) the
number of Shares outstanding immediately following the consummation of the
Repurchase.

 

(B)                               The number of Warrant Shares issuable upon
exercise of this Warrant shall be increased to the number of Shares determined
by multiplying (x) the number of Warrant Shares issuable upon exercise of this
Warrant immediately prior to such distribution times (y) a fraction (1) the
numerator of which shall be the Exercise Price in effect immediately prior to
the adjustment in clause (A) of this Section 5(c)(ii) and (2) the denominator of
which shall be the Exercise Price in effect immediately after such adjustment.

 

The amount by which the aggregate repurchase price for all securities
repurchased in any Repurchase (including for such purposes any fees or other
direct or indirect consideration payable in connection therewith) exceeds the
aggregate Market Price for such securities is referred to as the “Repurchase
Premium.”

 

(d)                                 Corporate Reorganization. Without limiting
any of the other provisions hereof, if any (i) capital reorganization;
(ii) reclassification of the capital stock of the Company or compulsory share
exchange pursuant to which the Shares are effectively converted into or
exchanged for other securities, cash or property; (iii) merger, consolidation,
reorganization or other similar transaction or series of related transactions
which results in the Shares of the Company outstanding immediately prior thereto
representing immediately thereafter (either by remaining outstanding or by being
converted into voting securities of the surviving or acquiring entity) less than
50% of the combined voting power and economic interests in the Company or such
surviving or acquiring entity outstanding immediately after such transaction;
(iv) sale, lease, license, transfer, conveyance or other disposition of all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole; (v) sale of shares of capital stock of the

 

11

--------------------------------------------------------------------------------


 

Company, in a single transaction or series of related transactions, representing
at least 35% of the voting power of the voting securities of or economic
interests in the Company; (vi) acquisition by any “person” (together with his,
her or its Affiliates) or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act), directly or indirectly, of the beneficial ownership
(as such term is defined in Rule 13d-3 promulgated under the Exchange Act) of
outstanding Shares and/or other equity securities of the Company, in a single
transaction or series of related transactions (including, without limitation,
one or more tender offers or exchange offers), representing 35% or more of the
voting power of or economic interests in the then outstanding shares of capital
stock of the Company, (vii) tender offer or exchange offer (whether by the
Company or another Person) pursuant to which all or substantially all of the
holders of Shares are permitted to tender or exchange their shares for other
securities, cash or property (each of (i)-(vii) above a “Corporate
Reorganization”) shall be effected, then the Company shall use its best efforts
to ensure that lawful and adequate provision shall be made whereby each Warrant
Holder shall thereafter continue to have the right to purchase and receive upon
the basis and upon the terms and conditions herein specified and in lieu of the
Warrant Shares issuable upon exercise of the Warrants held by such Warrant
Holder (without regard to any limitations on exercise contained in such
Warrants), shares of voting stock in such successor entity, surviving entity or
entity purchasing or otherwise acquiring such assets in the Corporate
Reorganization (as the case may be, the “Acquirer”), such that the aggregate
value of the Warrant Holder’s warrants to purchase such number of shares of the
Acquirer (where the value of a warrant to purchase one share in the Acquirer is
determined in accordance with the Black-Scholes Option Pricing formula set forth
in Appendix (A) hereto) is equivalent to the aggregate value of the Warrants
held by such Warrant Holder (where the value of each Warrant to purchase one
share in the Company is determined in accordance with the Black-Scholes Option
Pricing formula set forth Appendix (B) hereto). Furthermore, the new warrants to
purchase shares in the Acquirer referred to herein shall have the same
expiration date as the Warrants, and shall have a strike price, KAcq, that is
calculated in accordance with Appendix (A) hereto. For the avoidance of doubt,
if the successor, surviving or acquiring entity, as the case may be, is a member
of a consolidated group for financial reporting purposes, the “Acquirer” shall
be deemed to be the parent of such consolidated group for purposes of this
Section 5(d) and Appendix (A) hereto.

 

Moreover, appropriate provision shall be made with respect to the rights and
interests of each Warrant Holder to the end that the provisions hereof
(including, without limitation, provision for adjustment of the Warrant Price)
shall thereafter be applicable, as nearly equivalent as may be practicable in
relation to any shares of stock thereafter deliverable upon the exercise
thereof. The Company shall not effect any such Corporate Reorganization unless
prior to or simultaneously with the consummation thereof the successor
corporation resulting from such consolidation or merger, or the corporation
purchasing or otherwise acquiring such assets or other appropriate corporation
or entity shall assume by written instrument, reasonably deemed by the Board of
Directors of the Company and the Requisite Holders to be satisfactory in form
and substance, the obligation to deliver to the holder of the Warrants, at the
last address of such holder appearing on the books of the Company, such shares
of stock, as, in accordance with the foregoing provisions, such holder may be
entitled to purchase, and the other obligations under these Warrants. The
provisions of this Section 5(d) shall similarly apply to successive Corporate
Reorganizations. Notwithstanding anything to the contrary hereunder, if the
Corporate Reorganization, is (1) a transaction where the consideration paid to
the holders of the Shares consists of cash, (2) a “Rule 13e-3 transaction” as
defined in Rule 13e-3 under the Securities Exchange Act of 1934, as amended, or
(3) a Corporate Reorganization involving a person or entity not traded on the
New York Stock Exchange, the NYSE Alternext (formerly the American Stock
Exchange), the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market, at the request of the Warrant Holder delivered before the
ninetieth (90th) day after such Corporate Reorganization, the Company (or the
Acquirer) shall purchase this Warrant from the Warrant Holder by paying to the
Warrant Holder, within five (5) Business Days after such request (or, if later,
on the effective date of the Corporate Reorganization), cash in an amount equal
to the aggregate value of this Warrant, where the value of each Warrant to
purchase one Warrant Share is calculated in accordance with the Black-Scholes
Option Pricing formula set forth in Appendix (B) hereto and such valuation and
payment shall be without regard to any limitations on exercise contained in this
Warrant.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Adjustment Rules.

 

(i)                                     Any adjustments pursuant to this
Section 5 shall be made successively whenever any event referred to herein shall
occur, except that, notwithstanding any other provision of this Section 5, no
adjustment shall be made to the number of Warrant Shares to be delivered to the
Warrant Holder (or to the Exercise Price) if such adjustment represents less
than 1% of the number of Warrant Shares previously required to be so delivered,
but any lesser adjustment shall be carried forward and shall be made at the time
and together with the next subsequent adjustment which together with any
adjustments so carried forward shall amount to 1% or more of the number of
Warrant Shares to be so delivered.

 

(ii)                                  No adjustments shall be made pursuant to
this Section 5 in respect of the issuance of Warrant Shares upon exercise of the
Warrant;

 

(iii)                               If the Company shall take a record of the
holders of its Shares for any purpose referred to in this Section 5, then
(x) such record date shall be deemed to be the date of the issuance, sale,
distribution or grant in question and (y) if the Company shall legally abandon
such action prior to effecting such action, no adjustment shall be made pursuant
to this Section 5 in respect of such action.

 

(iv)                              In computing adjustments under this Section 5,
(A) fractional interests in Shares shall be taken into account to the nearest
one-thousandth of a Share, and (B) calculations of the Exercise Price shall be
carried to the nearest one-thousandth of one cent.

 

(v)                                 Notwithstanding any other provisions in this
Section 5 to the contrary, if a reduction in the Exercise Price pursuant to
paragraphs (b) or (c) of this Section 5 would result in the Exercise Price being
reduced below $3.13 (as adjusted for any Share Reorganization), or if a Special
Distribution pursuant to paragraph (c) of this Section would result in a deemed
Exercise Price below $3.13 (as adjusted for any Share Reorganization), then
(i) the Exercise Price shall be reduced only to the maximum extent that would
not require stockholder approval under applicable rules of the Nasdaq Stock
Market and (ii) the Company shall use its reasonable best efforts to obtain such
stockholder approval as soon as reasonably practicable, including by calling a
special meeting of stockholders to vote on such Exercise Price adjustment, and
after such approval, the Company shall effect such Exercise Price adjustment.

 

(f)                                   Proceedings Prior to Any Action Requiring
Adjustment. As a condition precedent to the taking of any action which would
require an adjustment pursuant to this Section 5, the Company shall take any
action which may be necessary, including obtaining regulatory approvals or
exemptions, in order that the Company may thereafter validly and legally issue
as fully paid and nonassessable all Shares which the Warrant Holder is entitled
to receive upon exercise of the Warrant.

 

(g)                                  Notice of Adjustment. Not less than 10 days
prior to the record date or effective date, as the case may be, of any action
which requires or might require an adjustment or readjustment pursuant to this
Section 5, the Company shall give notice to the Warrant Holder of such event,
describing such event in reasonable detail and specifying the record date or
effective date, as the case may be, and, if determinable, the required
adjustment and computation thereof. If the required adjustment is not
determinable as the time of such notice, the Company shall give notice to the
Warrant Holder of such adjustment and computation as soon as reasonably
practicable after such adjustment becomes determinable. In connection with any
such adjustment or readjustment, at its sole cost and expense, the Company will
also cause independent certified public accountants of recognized national
standing (which may be the regular auditors of the Company) selected by the
Company to verify its computations and, in connection with the preparation of
the Company’s quarterly financial statements prepare a report setting forth such
adjustment or readjustment and showing in reasonable detail the method of
calculation thereof and the facts upon which such adjustment or readjustment is
based, including a statement of (i) the consideration received or to be received
by the Company for any Share Distribution issued or sold or deemed to have been
issued, (ii) the number of Shares outstanding or deemed to be outstanding, and

 

13

--------------------------------------------------------------------------------


 

(iii) the Exercise Price in effect immediately prior to such issue or sale and
as adjusted and readjusted (if required by this Section 5) on account thereof.
The Company will forthwith mail a copy of each such report to the Warrant Holder
and will, upon the written request at any time of the Warrant Holder, furnish to
such holder a like report setting forth the Exercise Price at the time in effect
and showing in reasonable detail how it was calculated. The Company will also
keep copies of all such reports at its office and will cause the same to be
available for inspection at such office during normal business hours by the
Warrant Holder or any prospective purchaser of this Warrant designated by the
Warrant Holder.

 

(h)                                 Subsequent Warrants. Irrespective of any
adjustments in the Exercise Price or the number of Warrant Shares issuable upon
exercise of the Warrants theretofore or thereafter issued may continue to
express the same Exercise Price per Share and number and kind of Warrant Shares
as are stated in this Warrant.

 

(i)                                     Disputes. Any dispute which arises
between the Warrant Holder and the Company with respect to the calculation of
the adjusted Exercise Price or Warrant Shares issuable upon exercise shall be
determined by the independent auditors of the Company, and such determination
shall be binding upon the Company and the holders of the Warrants and the
Warrant Shares if made in good faith and without manifest error.

 

(j)                                    Other Actions Affecting Shares.

 

(i)                                     Equitable Equivalent. In case any event
shall occur as to which the provisions of this Section 5 set forth above hereof
are not strictly applicable but the failure to make any adjustment would not, in
the opinion of the Warrant Holder, fairly protect the purchase rights
represented by this Warrant in accordance with the essential intent and
principles of this Section 5, then, in each such case, at the request of the
Warrant Holder, the Company shall appoint a firm of independent investment
bankers mutually agreed by the Company and the Warrant Holder (which shall be
completely independent of the Company and shall be satisfactory to the holder or
the Requisite Holders), which shall give their opinion upon the adjustment, if
any, on a basis consistent with the essential intent and principles established
in this Section 5, necessary to preserve, without dilution, the purchase rights
represented by this Warrant. Upon receipt of such opinion, the Company will
promptly mail a copy thereof to the holder of this Warrant and shall make the
adjustments described therein. The costs of engagement of such investment bank
for the purposes of this section shall be paid by the Company.

 

(ii)                                  No Avoidance. The Company shall not, by
amendment of its certificate of incorporation or by-laws or through any
consolidation, merger, reorganization, transfer of assets, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the holder of this Warrant against dilution or other impairment as
if the holder was a shareholder of the Company entitled to the benefit of
fiduciary duties afforded to shareholders under Delaware law. Without limiting
the generality of the foregoing, the Company will (a) not increase the par value
of any Warrant Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (b) take all such action as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable Warrant Shares upon the exercise of this
Warrant, and (c) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.

 

(k)                                 Calculation of Consideration Received. The
consideration for the issue or sale of any Share Distribution shall,
irrespective of the accounting treatment of such consideration:

 

(i)                                     insofar as it consists of cash, be
computed at the amount of cash actually received by the Company without
reduction for any expenses paid or incurred by the Company or any

 

14

--------------------------------------------------------------------------------


 

commissions or compensations paid or concessions or discounts allowed to
underwriters, dealers or others performing similar services in connection with
such issue or sale;

 

(ii)                                  insofar as it consists of property
(including securities) other than cash actually received by the Company, be
computed at the Appraised Value thereof at the time of such issue or sale; and

 

(iii)                               insofar as it consists neither of cash nor
of other property, be computed as having no value.

 

(l)                                     Adjustment of Par Value. If for any
reason (including the operation of the adjustment provisions set forth in this
Warrant), the Exercise Price on any date of exercise of this Warrant shall not
be lawful and adequate consideration for the issuance of the relevant Warrant
Shares, then the Company shall take such steps as are necessary (including the
amendment of its certificate of incorporation so as to reduce the par value of
the Shares) to cause such Exercise Price to be adequate and lawful consideration
on the date the payment thereof is due, but if the Company shall fail to take
such steps, then the Company acknowledges that the Warrant Holder shall have
been damaged by the Company in an amount equal to an amount, which, when added
to the total Exercise Price for the relevant Warrant Shares, would equal lawful
and adequate consideration for the issuance of such Warrant Shares, and the
Company irrevocably agrees that if the Warrant Holder shall then forgive the
right to recover such damages from the Company, such forgiveness shall
constitute, and Company shall accept such forgiveness as, additional lawful
consideration for the issuance of the relevant Warrant Shares.

 

(m)                             Appraisal.

 

(i)                                     If the Requisite Holders shall, for any
reason whatsoever, disagree with the Company’s determination of the Appraised
Value of a Share, then such holders shall by notice to the Company (an
“Appraisal Notice”) given within sixty (60) days after the Company notifies the
holders of such determination, elect to dispute such determination, and such
dispute shall be resolved as set forth in clause (ii) of this Section.

 

(ii)                                  The Company shall within ten (10) days
after an Appraisal Notice shall have been given, engage an independent
investment bank of national repute (the “Appraiser”) selected by the Requisite
Holders and retained pursuant to an engagement letter between the Company and
the Appraiser with respect to such valuation in form and substance reasonably
acceptable to Requisite Holders, to make an independent determination of the
Appraised Value of a Share; such value shall be determined without deduction for
(a) liquidity considerations, (b) minority shareholder status, or (c) any
liquidation or other preference or any right of redemption in favor of any other
equity securities of the Company. The costs of engagement of such investment
bank for any such determination of Appraised Value shall be paid by the Company.

 

Section 6.                                           Registration Rights and
Extension of Expiration Date. The Warrant Holder is entitled to the benefit of
certain registration rights with respect to the Warrant Shares as provided in
the Subscription Agreement, dated as of July 29, 2016, by and between the
Company and the Participants (as defined therein), including the Warrant Holder
(the “Subscription Agreement”), and any subsequent holder hereof shall be
entitled to such rights to the extent provided in the Subscription Agreement. If
the Company fails to cause any Registration Statement covering “Registrable
Securities” (as that term is defined in the Subscription Agreement) to be
declared effective prior to the applicable dates set forth therein, or if an
Event as specified in Section 9.3 of the Subscription Agreement occurs and
continues, in each case, for more than thirty (30) days in any twelve (12) month
period, or for more than a total of ninety (90) days, then the Expiration Date
of this Warrant shall be extended one day for each day beyond the
thirty (30) day or ninety (90) day limits, as the case may be, that the Event
continues.

 

Section 7.                                           Transfer of Warrant. The
Warrant Holder upon transfer of the Warrant must deliver to the Company a duly
executed Warrant Assignment in the form of Exhibit B and upon surrender

 

15

--------------------------------------------------------------------------------


 

of this Warrant to the Company, the Company shall execute and deliver a new
Warrant with appropriate changes to reflect such Assignment, in the name or
names of the assignee or assignees specified in the Warrant Assignment or other
instrument of assignment and, if the Warrant Holder’s entire interest is not
being transferred or assigned, in the name of the Warrant Holder, and upon the
Company’s execution and delivery of such new Warrant, this Warrant shall
promptly be cancelled; and provided that any assignee shall have all of the
rights of an Initial Holder hereunder. The Company shall pay any transfer tax
imposed in connection with such assignment (if any). Any transfer or exchange of
this Warrant shall be without charge to the Warrant Holder (except as provided
above with respect to transfer taxes, if any) and any new Warrant issued shall
be dated the date hereof.

 

Section 8.                                           Assistance in Disposition
of Warrant or Warrant Shares. Notwithstanding any other provision herein, in the
event that it becomes unlawful for the Warrant Holder to continue to hold the
Warrant, in whole or in part, or some or all of the Shares held by it, or
restrictions are imposed on any the Warrant Holder by any statute, regulation or
governmental authority which, in the judgment of the Warrant Holder, make it
unduly burdensome to continue to hold the Warrant or such Shares, the Warrant
Holder may sell or otherwise dispose of the Warrant (subject to the restrictions
on transfer provided in Section 7) or its Shares, and the Company agrees to
provide reasonable assistance to the Warrant Holder in disposing of the Warrant
and such Shares in a prompt and orderly manner and, at the request of the
Warrant Holder, to provide (and authorize the Warrant Holder to provide)
financial and other information concerning the Company to any prospective
purchaser of the Warrant or Shares owned by the Warrant Holder.

 

Section 9.                                           Identity of Transfer Agent.
The Transfer Agent for the Common Stock is Continental Stock Transfer & Trust
Company. Upon the appointment of any subsequent transfer agent for the Shares,
the Company will mail to the Warrant Holder a statement setting forth the name
and address of such transfer agent.

 

Section 10.                                    Covenants. The Company agrees
that:

 

(a)                                 Securities Filings; Rules 144 & 144A. The
Company will (i) file any reports required to be filed by it under the
Securities Act, the Exchange Act or the rules and regulations adopted by the
Commission thereunder, (ii) use its best efforts to cooperate with the Warrant
Holder and each holder of Warrant Shares in supplying such information
concerning the Company as may be necessary for the Warrant Holder or holder of
Warrant Shares to complete and file any information reporting forms currently or
hereafter required by the Commission as a condition to the availability of an
exemption from the Securities Act for the sale of any Warrants or Warrant
Shares, (iii) take such further action as the Warrant Holder may reasonably
request to the extent required from time to time to enable the Warrant Holder to
sell Warrant Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 or 144A under the Securities
Act, as such Rules may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission, and (iv) upon the request of the
Warrant Holder, deliver to the Warrant Holder a written statement as to whether
it has complied with such reporting requirements; provided that this
subsection (a) shall not require the Company to make any filing under the
Securities Act or Exchange Act which the Company is not otherwise obligated to
make.

 

(b)                                 Obtaining of Governmental Approvals and
Stock Exchange Listings. The Company will, at its own expense, (i) obtain and
keep effective any and all permits, consents and approvals of governmental
agencies and authorities which may from time to time be required of the Company
in order to satisfy its obligations hereunder, and (ii) take all action which
may be necessary so that the Warrant Shares, immediately upon their issuance
upon the exercise of the Warrants, will be listed on each securities exchange,
if any, on which the Shares are then listed.

 

(c)                                  Structural Dilution. So long as this
Warrant remains outstanding, the Company shall not permit any of its
Subsidiaries to issue, sell, distribute or otherwise grant in any manner
(including by

 

16

--------------------------------------------------------------------------------


 

assumption) any rights to subscribe for or to purchase, or any warrants or
options for the purchase of any equity securities of such Subsidiary or any
securities convertible into or exchangeable for such equity securities (or any
rights to subscribe for or to purchase, or any warrants or options for the
purchase of any such convertible or exchangeable securities), whether or not
immediately exercisable or exercisable prior to the Expiration Date or
thereafter.

 

(d)                                 Notices Of Corporate Action. In the event
of:

 

(i)                                     any taking by the Company of a record of
the holders of any class of securities for the purpose of determining the
holders thereof who are entitled to receive any distribution, or any right to
subscribe for, purchase or otherwise acquire any Shares or any other securities
or property, or to receive any other right, or

 

(ii)                                  any capital reorganization of the Company,
any reclassification or recapitalization of the capital stock of the Company,
any consolidation or merger involving the Company and any other Person or any
transfer of all or substantially all the assets of the Company to any other
Person, or any Corporate Reorganization, or

 

(iii)                               any voluntary or involuntary dissolution,
liquidation or winding-up of the Company,

 

the Company will mail to the Warrant Holder a notice specifying (i) the date or
expected date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right, (ii) the date or expected date on which any such
reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up is to take place, and (iii) the
time, if any such time is to be fixed, as of which the holders of record of
Shares (or other securities under Section 5(d)) shall be entitled to exchange
their Shares (or other securities under Section 5(d)) for the securities or
other property deliverable upon such reorganization, reclassification,
recapitalization, consolidation, merger, transfer, dissolution, liquidation or
winding-up and a description in reasonable detail of the transaction. Such
notice shall be mailed at least ten (10) Business Days prior to the date therein
specified.

 

Section 11.                                    Lost, Mutilated or Missing
Warrants. Upon receipt by the Company of evidence reasonably satisfactory to it
of the loss, theft, destruction or mutilation of any Warrant, and, in the case
of loss, theft or destruction, upon receipt of indemnification satisfactory to
the Company (in the case of an Initial Holder its unsecured, unbonded agreement
of indemnity or affidavit of loss shall be sufficient) or, in the case of
mutilation, upon surrender and cancellation of the mutilated Warrant, the
Company shall execute and deliver a new Warrant of like tenor and representing
the right to purchase the same aggregate number of Warrant Shares.

 

Section 12.                                    Waivers; Amendments. This Warrant
may be modified or amended or the provisions hereof waived only with the written
consent of the Company and the Warrant Holder. Any amendment or waiver effected
in compliance with this Section shall be binding upon the Company and the
Warrant Holder. The Company shall give prompt notice to the Warrant Holder of
any amendment or waiver effected in compliance with this Section. No failure or
delay of the Company or the Warrant Holder in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereon or the exercise of any other right or power. No notice or demand on the
Company in any case shall entitle the Company to any other or future notice or
demand in similar or other circumstances. The rights and remedies of the Company
and the Warrant Holder hereunder are cumulative and not exclusive of any rights
or remedies which it would otherwise have.

 

17

--------------------------------------------------------------------------------


 

Section 13.                                    Miscellaneous.

 

(a)                                 Shareholder Rights. The Warrant shall not
entitle any Warrant Holder, prior to the exercise of the Warrant, to any rights
as a shareholder of the Company, except as set forth herein.

 

(b)                                 Expenses. The Company shall pay all
reasonable expenses of the Warrant Holder, including reasonable fees and
disbursements of counsel, in connection with the preparation of the Warrant, any
waiver or consent hereunder or any amendment or modification hereof (regardless
of whether the same becomes effective), or the enforcement of the provisions
hereof; provided that the Company shall not be required to pay any expenses of
the Warrant Holder arising solely in connection with a transfer of the Warrant.

 

(c)                                  Successors and Assigns. All the provisions
of this Warrant by or for the benefit of the Company or the Warrant Holder shall
bind and inure to the benefit of their respective successors and assigns.

 

(d)                                 Severability. In case any one or more of the
provisions contained in this Warrant shall be invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

(e)                                  Notices. Any notice or other communication
hereunder shall be in writing and shall be sufficient if sent by first-class
mail or courier, postage prepaid, and addressed as follows: (a) if to the
Company, addressed to the Company at its address for notices as set forth below
its signature hereon or any other address as the Company may hereafter notify to
the Warrant Holder and(b) if to the Warrant Holder, addressed to such address as
the Warrant Holder may hereafter from time to time notify to the Company for the
purposes of notice hereunder.

 

(f)                                   Equitable Remedies. Without limiting the
rights of the Company and the Warrant Holder to pursue all other legal and
equitable rights available to such party for the other parties’ failure to
perform its obligations hereunder, the Company and the Warrant Holder each
hereto acknowledge and agree that the remedy at law for any failure to perform
any obligations hereunder would be inadequate and that each shall be entitled to
specific performance, injunctive relief or other equitable remedies in the event
of any such failure.

 

(g)                                  Continued Effect. Rights and benefits
conferred on the holders of Warrant Shares pursuant to the provisions hereof
(including Section 6) shall continue to inure to the benefit of, and shall be
enforceable by, such holders, notwithstanding the surrender of the Warrant to,
and its cancellation by, the Company upon the full or partial exercise or
repurchase hereof.

 

(h)                                 Confidentiality. The Warrant Holder agrees
to keep confidential any proprietary information relating to the Company
delivered by the Company hereunder; provided that nothing herein shall prevent
the Warrant Holder from disclosing such information: (i) to any holder of
Warrants or Warrant Shares, (ii) to any Affiliate of any holder of Warrants or
Warrant Shares or any actual or potential transferee of the rights or
obligations hereunder that agrees to be bound by this Section 13(h), (iii) upon
order, subpoena, or other process of any court or administrative agency or
otherwise required by law, (iv) upon the request or demand of any regulatory
agency or authority having jurisdiction over such party, (v) which has been
publicly disclosed, (vi) which has been obtained from any Person that is not a
party hereto or an affiliate of any such party, (vii) in connection with the
exercise of any remedy, or the resolution of any dispute hereunder (viii) to the
legal counsel or certified public accountants for any holder of Warrants or
Warrant Shares, or (ix) as otherwise expressly contemplated by this Warrant.

 

18

--------------------------------------------------------------------------------


 

(i)                                     Governing Law. THIS WARRANT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW.

 

(j)                                    Section Headings. The section headings
used herein are for convenience of reference only and shall not be construed in
any way to affect the interpretation of any provisions of the Warrant.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized signatory as of the day and year first above written.

 

 

SteadyMed Ltd., an Israeli incorporated company

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

Telephone:

 

Facsimile:

 

20

--------------------------------------------------------------------------------


 

Exhibit A to Warrant

 

Form of Notice of Exercise

 

,20

 

To: [                        ]

 

Reference is made to the Warrant dated           . Terms defined therein are
used herein as therein defined.

 

The undersigned, pursuant to the provisions set forth in the Warrant, hereby
irrevocably elects and agrees to purchase         Shares, and makes payment
herewith in full therefor at the Exercise Price of $                in the
following form:                                                            .

 

[If the number of Shares as to which the Warrant is being exercised is less than
all of the Shares purchasable thereunder, the undersigned hereby requests that a
new Warrant representing the remaining balance of the Shares be registered in
the name of               , whose address is:                                .]

 

The undersigned hereby represents that it is exercising the Warrant for its own
account or the account of an Affiliate for investment purposes and not with the
view to any sale or distribution and that the Warrant Holder will not offer,
sell or otherwise dispose of the Warrant or any underlying Warrant Shares in
violation of applicable securities laws.

 

 

[NAME OF WARRANT HOLDER]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

[ADDRESS OF WARRANT HOLDER]

 

--------------------------------------------------------------------------------


 

Exhibit B to Warrant

 

Form of Warrant Assignment

 

Reference is made to the Warrant dated             , issued by
[                       ]. Terms defined therein are used herein as therein
defined.

 

FOR VALUE RECEIVED                      (the “Assignor”) hereby sells, assigns
and transfers all of the rights of the Assignor as set forth in such Warrant,
with respect to the number of Warrant Shares covered thereby as set forth below,
to the Assignee(s) as set forth below:

 

Number of Warrant Shares

 

 

Name(s) of Assignee(s)

 

Address(es)

 

Number of Warrant
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All notices to be given by the Company to the Assignor as the Warrant Holder
shall be sent to the Assignee(s) at the above listed address(es), and, if the
number of Shares being hereby assigned is less than all of the Shares covered by
the Warrant held by the Assignor, then also to the Assignor.

 

In accordance with Section 7 of the Warrant, the Assignor requests that the
Company execute and deliver a new Warrant or Warrants in the name or names of
the assignee or assignees, as is appropriate, or, if the number of Shares being
hereby assigned is less than all of the Shares covered by the Warrant held by
the Assignor, new Warrants in the name or names of the assignee or the
assignees, as is appropriate, and in the name of the Assignor.

 

The undersigned represents that the Assignee has represented to the Assignor
that the Assignee is acquiring the Warrant for its own account or the account of
an Affiliate for investment purposes and not with the view to any sale or
distribution, and that the Assignee will not offer, sell or otherwise dispose of
the Warrant or the Warrant Shares except under circumstances as will not result
in a violation of applicable securities laws.

 

Dated:                  , 20

 

 

[NAME OF ASSIGNOR]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

[ADDRESS OF ASSIGNOR]

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

Black Scholes Option Pricing formula to be used when calculating the value of
each new warrant to purchase one share in the Acquirer shall be:

 

CAcq = SAcqe-λ(TAcq-tAcq)N(d1) – KAcqe-r(TAcq-tAcq)N(d2), where

 

CAcq = value of each warrant to purchase one share in the Acquirer

 

SAcq = price of Acquirer’s stock as determined by reference to the average of
the closing prices on the securities exchange or Nasdaq Global Market over the
20-day period ending three trading days prior to the closing of the Corporate
Reorganization described in Section 5(d) if the Acquirer’s stock is then traded
on such exchange or system, or the average of the closing bid or sale prices
(whichever is applicable) in the over-the-counter market over the 20-day period
ending three trading days prior to the closing of the Corporate Reorganization
if the Acquirer’s stock is then actively traded in the over-the-counter market,
or the then most recently completed financing if the Acquirer’s stock is not
then traded on a securities exchange or system or in the over-the-counter
market.

 

TAcq = expiration date of new warrants to purchase shares in the Acquirer =
TCorp

 

tAcq = date of issue of new warrants to purchase shares in the Acquirer

 

TAcq-tAcq = time until warrant expiration, expressed in years

 

σ = volatility = annualized standard deviation of daily log-returns (using a
262-day annualization factor) of the Acquirer’s stock price on the securities
exchange or Nasdaq Global Market over a 20-day trading period, determined by the
Warrant Holders, that is within the 100-day trading period ending on the trading
day immediately after the public announcement of the Corporate Reorganization
described in Section 5(d) if the Acquirer’s stock is then traded on such
exchange or system, or the annualized standard deviation of daily-log returns
(using a 262-day annualization factor) of the closing bid or sale prices
(whichever is applicable) in the over-the-counter market over a 20-day trading
period, determined by the Warrant Holder, that is within the 100-day trading
period ending on the trading day immediately after the public announcement of
the Corporate Reorganization if the Acquirer’s stock is then actively traded in
the over-the-counter market, or 0.9525 (or 95.25%) if the Acquirer’s stock is
not then traded on a securities exchange or system or in the over-the-counter
market.

 

N = cumulative normal distribution function

 

d1 = (ln(SAcq/KAcq) + (r-λ+σ2/2)(TAcq-tAcq)) ÷ (σ√(TAcq-tAcq))

 

ln = natural logarithm

 

λ = dividend rate of the Acquirer for the most recent 12-month period at the
time of closing of the Corporate Reorganization.

 

KAcq = strike price of new warrants to purchase shares in the Acquirer = KCorp *
(SAcq / SCorp)

 

r = annual yield, as reported by Bloomberg at time tAcq, of the United States
Treasury security measuring the nearest time TAcq

 

d2 = d1- σ√(TAcq-tAcq)

 

--------------------------------------------------------------------------------


 

Appendix B

 

Black Scholes Option Pricing formula to be used when calculating the value of
each Warrant to purchase one share in the Company shall be:

 

CCorp = SCorpe-λ(TCorp-tCorp)N(d1) – KCorpe-r(TCorp-tCorp)N(d2), where

 

CCorp = value of each Warrant to purchase one share in the Company

 

SCorp = price of Company stock as determined by reference to the average of the
closing prices on the securities exchange or Nasdaq Global Market over the
20-day period ending three trading days prior to the closing of the Corporate
Reorganization described in Section 5(d) if the Company’s stock is then traded
on such exchange or system, or the average of the closing bid or sale prices
(whichever is applicable) in the over-the-counter market over the 20-day period
ending three trading days prior to the closing of the Corporate Reorganization
if the Company’s stock is then actively traded in the over-the-counter market,
or the then most recently completed financing if the Company’s stock is not then
traded on a securities exchange or system or in the over-the-counter market.

 

TCorp = expiration date of Warrants to purchase shares in the Company

 

tCorp = date of public announcement of transaction

 

TCorp-tCorp = time until Warrant expiration, expressed in years

 

σ = volatility = the annualized standard deviation of daily log-returns (using a
262-day annualization factor) of the Company’s stock price on the securities
exchange or Nasdaq Global Market over a 20-day trading period, determined by the
Warrant Holders, that is within the 100-day trading period ending on the trading
day immediately after the public announcement of the Corporate Reorganization
described in Section 5(d) if the Company’s stock is then traded on such exchange
or system, or the annualized standard deviation of daily-log returns (using a
262-day annualization factor) of the closing bid or sale prices (whichever is
applicable) in the over-the-counter market over a 20-day trading period,
determined by the Warrant Holder, that is within the 100-day trading period
ending on the trading day immediately after the public announcement of the
Corporate Reorganization if the Company’s stock is then actively traded in the
over-the-counter market, or 0.9525 (or 95.25%) if the Company’s stock is not
then traded on a securities exchange or system or in the over-the-counter
market.

 

N = cumulative normal distribution function

 

d1 = (ln(SCorp/KCorp) + (r-λ+σ2/2)(TCorp-tCorp)) ÷ (σ√(TCorp-tCorp))

 

ln = natural logarithm

 

λ = dividend rate of the Company for the most recent 12-month period at the time
of closing of the Corporate Reorganization.

 

KCorp = strike price of warrant

 

r = annual yield, as reported by Bloomberg at time tCorp, of the United States
Treasury security measuring the nearest time TCorp

 

d2 = d1- σ√(TCorp-tCorp)

 

--------------------------------------------------------------------------------